DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic or Korea on 02/12/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0016900 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2020 and 08/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2018/0191974, hereinafter “Shim”). 

Regarding claim 1, Shim discloses an imaging device (Fig. 1) comprising: 
a pixel array (10) connected to a plurality of row lines and a plurality of column 5lines (Fig. 3), and including a plurality of first pixels having a first conversion gain (high conversion gain or HCG) and a plurality of second pixels having a second conversion gain (low conversion gain or LCG) lower than the first conversion gain (Figs. 3-15; par. [0092] & [0108]); 
a row driver (30 in Fig. 2) configured to determine a selection row line from among the plurality of row lines (par. [0035]-[0038]); 
10a readout circuit (40-70 in Fig. 2) configured to respectively obtain a first pixel signal and a second pixel signal from first pixels and second pixels connected to the selection row line (par. [0040]-[0041]); 
a column driver (40 in Fig. 2) configured to generate first image data from the first pixel signal and second image data from the second pixel signal (par. [0039], [0042], [0089], [0092], wherein the first image is a high conversion gain image (low illumination image) and the second image is a low conversion gain image (high illumination image)); and 
15an image signal processor (120 in Fig. 1) configured to generate an object image from the first image data and the second image data (par. [0033]), wherein each of the second pixels includes a floating diffusion node (FD), a ground node, and an expansion capacitor (CAP) connected between the floating diffusion node and the ground node (see Figs. 4A & 4B; par. [0057], [0060]), 20the row driver is configured to set exposure time of the first pixels to be equal (par. [0116] and [0122].  Note that exposure times for the first and second pixels can be set independently and thus encompassing the case of the exposure time for the first pixels to be set longer than the second exposure time). 
Although Shim is silent in description regarding “an area of a light receiving region of each of the first pixels is equal to an area of a light receiving region of each of the second pixels.” Based on the illustration of Figs. 3, 6B, 7B, 12B, 13A & 13B of Shim, one of ordinary skill in the art would have quickly recognized that all pixels including the first and second pixels have the same size, and thus an area of light receiving region of each of the first pixels would have been equal to an area of a light receiving region of each of the second pixels for uniform resolution, better optical performance and image quality. 

Regarding claim 2, it is also seen in Figs. 3, 6B, 7B, 12B, 13A & 13B of Shim that the pixel array comprises a 52SEC.4634 plurality of pixel groups (e.g., high conversion gain group represented by HCG and low conversion gain group represented by LCG) respectively including two or more first pixels from among the plurality of first pixels, and one or more second pixels from among the plurality of second pixels, wherein the plurality of pixel groups have a predetermined color pattern (R, G, B pattern).

 Regarding claim 5, Shim further teaches that the first pixel signal corresponds to a total amount of charges generated by the first pixels connected to the selection row line (see Figs. 4C, 4D, 13A & 13B; par. [0074]-[0079] in which a unit pixel comprises sum of a plurality of first pixels).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Shim” in view of Pinacacci et al. (US 9,848,141, hereinafter “Pinacacci”).

Regarding claim 8, although Shim does not explicitly disclose that capacitance of the expansion capacitor is 1 fF or more and less than 1 pF, such lack of teaching is well compensated by Pinacacci who teaches an expansion capacitor having capacitance of 50 fF to provide expanded storage capacitance for improving high dynamic range of captured image (see Pinacacci, col. 13, lines 12-20 and col. 1, lines 37-39). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the expansion capacitance of approximately 50 fF to improve charge storage capacity and thereby enhancing dynamic range of the captured image as mentioned above.  

Allowable Subject Matter
Claims 3, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the prior art of record fails to teach or suggest that limitation of “in each of the plurality of pixel groups a number of the first pixels is greater than a number of the second pixels.”
each of the plurality of pixel 10groups, each of the second pixels are disposed closer to a center of a pixel group than the first pixels.”
Regarding claim 6, the prior art of record also fails to teach or suggest the limitation of “the readout circuit is configured to obtain the first pixel signal by converting pixel signals generated by the first pixels connected to the selection row line into digital signals, applying a 20predetermined weight to the digital signals, and summing the weighted digital signals.”
Regarding claim 7, the prior art of record also fails to teach or suggest the limitation of “in an environment in which external illumination is low, the readout circuit is configured to interpolate the first pixel signal to obtain the second pixel signal.”
Regarding claim 9, the prior art of record also fails to teach or suggest the combination of limitations of claim 9 including “… an image data generator configured to expose the plurality of first pixels during a first exposure time to generate first image data, expose the at least one second pixel 10during the first exposure time to generate second image data, and sequentially expose the plurality of first pixels and the at least one second pixel during a second exposure time to generate third image data; and an image signal processor configured to merge the first image data, the second image data, and the third image data, to generate an object image, 15wherein the image data generator is configured to generate the first image data by summing pixel signals obtained from the plurality of first pixels.”
Regarding claims 10-15, these claims are dependent from claim 9. 
Regarding claim 16, the prior art of record also fails to teach or suggest the combination of limitations of claim 16 including “… at least one second pixel including a second floating diffusion region disposed 20in the substrate and at least one second photodiode connected to the second floating diffusion region, the second floating diffusion region is disposed adjacent to the first pixels in a direction parallel to an upper surface of the substrate; and an expansion capacitor disposed in the substrate and connected to the second floating diffusion region through a metal line, 25wherein the expansion capacitor has a region overlapping at least one first pixel 55SEC.4634 among the plurality of first pixels in a direction parallel to the upper surface of the substrate.”
Regarding claim 17-20, these claims are dependent from claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697